Citation Nr: 1138643	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of frostbite of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from February 1953 to January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking service connection for residuals of frostbite of the feet.  He contends that when he was stationed in France while in the military, he was on extended maneuvers during the winter months and was exposed to rain and snow without protective footwear.  He states that he has had problems with his feet since that time.  

The Veteran has been diagnosed with peripheral neuropathy, and in an October 2005 letter, a private examiner stated that this is secondary to frostbite the Veteran had in service.  Service treatment records show that the Veteran was stationed in France during service, but are otherwise negative for complaints or clinical findings related to any injuries to the feet as a result of cold weather.  He has requested that he be examined by VA to verify his claim that he now has residuals of frostbite that he had in service. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

Here, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed cold injury residuals affecting his feet.  The Board finds that, despite the lack of evidence showing in-service treatment related to cold injury to the feet, the Veteran is competent as a lay person to provide testimony regarding in-service cold injury and manifestation of symptoms.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Similarly, he is competent to report a history of foot symptomatology since his period of active service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).

In light of the lay evidence indicating in-service injury and manifestation of symptoms, lay evidence regarding a continuity of symptomatology and current symptoms, and medical evidence that the Veteran's current symptoms may be associated with cold injury in service, the Board finds that a remand for a VA etiological examination and opinion is necessary in order to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011) Expedited handling is requested.)

1.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain the private treatment records from the private doctor noted above who sent in the October 2005 opinion.  Of particular interest are the reports of any treatment or testing regarding the Veteran's feet.  Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any residuals from cold injury to the feet.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any current feet residuals related to cold injury, including tingling, loss of feeling, discoloration, neuropathy, and peeling skin.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current foot residuals had their onset during active service or are related to any in-service disease, event, or injury, including an incident of severe cold exposure in service. 

In doing so, the examiner should specifically acknowledge and consider the Veteran's reports of a continuity of symptomatology since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Following completion of the above, the claim for should be readjudicated. If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2011).

